Amendment to Stock Purchase Agreement
 
This Amendment to the Stock Purchase Agreement dated as of March 24, 2006 (this
“Amendment”), is entered into by and between Karamco, Inc. (“Karamco”), Efonica,
FZ-LLC (“Efonica or Company”) and Fusion Telecommunications International, Inc.
(“Fusion”).

 
RECITALS:
 
A.  Fusion, Efonica and Karamco have entered into that certain Stock
Purchase Agreement dated January 11, 2005, as amended on February 9, 2005, May
12, 2005 and November 2, 2005 (the “Agreement”), pursuant to which Fusion
purchased all of Karamco’s shares of Efonica, FZ-LLC (the “Company”).
 
B.  At the present time, Fusion, Efonica and Karamco request, and all are
agreeable to amend the Agreement, subject to the terms and conditions
hereinafter set forth.
 
Now, Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Fusion, Efonica and Karamco hereby agree as follows:

 
AGREEMENTS:
 
1.  RECITALS. The foregoing Recitals are hereby made a part of this Amendment.
 
2.  DEFINITIONS. Capitalized words and phrases used herein without definition
shall have the respective meanings ascribed to such words and phrases in the
Agreement.
 
3.  AMENDMENT TO AGREEMENT. Section 1 of the Agreement is hereby amended in its
entirety to read as follows: 

 
“SECTION
1


PURCHASE AND SALE OF THE SHARES


 1.1 Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, at the Closing (as defined below), Karamco agrees to sell to Buyer,
and Buyer agrees to purchase from Karamco, the number of Shares owned by
Karamco, as set forth opposite its name on Schedule 1 hereto 249 Shares). The
aggregate purchase price for the Shares (the "Final Purchase Price") shall be
set forth and payable as expressed on Section 1.2.


--------------------------------------------------------------------------------


 
1.2 Purchase Price 
 
Base Purchase Price. The base purchase price for the Shares (the "Base Purchase
Price") shall be NINE MILLION SEVEN HUNDRED EIGHTY FIVE THOUSAND SEVEN HUNDRED
($9,785,700) DOLLARS subject to adjustment pursuant to Section 1.2(C)(vii) and
Section 8 of the Agreement, and payable as set forth in Section 1.2(C).


C. Payment at Closing. At Closing, Buyer shall deliver to Karamco:


(i) Stock. 1,439,463 shares of Buyer’s common stock (the aggregate number of
Shares under this Section shall be referred to as the “Base Shares”);


(ii) Escrow. Buyer’s attorney (the “Escrow Agent”) shall hold 675,581 shares of
the Base Shares (not to include the Registered Stock) in escrow (the “Escrowed
Stock”) and subject to an Escrow Agreement between the parties and the Escrow
Agent, a form of which is attached hereto as Exhibit “D”. The Escrowed Stock
will be subject to adjustment pursuant to Section 1.2(C)(vi);


(iii) Cash Payment. Within three (3) days of the Closing, Buyer will pay Karamco
an amount equal to FIVE HUNDRED THOUSAND ($500,000.00) DOLLARS;”


(iv) (a) Registration. Buyer shall use its reasonable efforts to cause 150,000
shares of the Base Shares to be registered (the “Registered Shares”) within 60
days of the Buyer’s initial public offering , unless said date is extended with
Karamco’s consent. The date the Registered Shares are effectively registered
shall be defined as the “Registration Date.” Fusion shall use its best efforts
to keep the registration statement covering the Registered Shares (the
“Registration Statement”) effective for the period set forth in this section
(iv) (a). Following registration, Karamco may sell up to an aggregate of $1
million in Registered Shares in transactions (including block transactions) that
may take place in the over-the-counter market or an exchange including ordinary
broker transactions, privately negotiated transaction or through sales to one or
more dealers for resale as principals (1/2 of the Registered Shares on the
Registration Date and the remaining 1/2 on May 15, 2005). In the event Buyer is
unable to cause the Registered Shares to be registered as set forth above, Buyer
shall purchase the Registered Shares from Karamco (in the amount Karamco would
have been otherwise able to sell as set forth above) at the higher of the IPO
price or the average 5 day bid price prior to the date Buyer notifies Karamco
that it is unable to cause the registered Shares to be registered. In the event
that Karamco’s aggregate gross proceeds of a sale of the Registered Shares as
set forth in this Section 1.2C(iv)(a), in the aggregate, and within 635 days
following the effective date of the Registration Statement, does not equal
$1,000,000, the Buyer shall pay Karamco the difference between the aggregate
gross proceeds of Karamco’s sale of the Registered Shares and $1,000,000 (the
“Difference Payment”). On April 25, 2005, Fusion made a payment of $150,000 to
Karamco and on May 12, 2005 made a payment of $175,000 and on the date hereof,
will make an additional payment of $105,000 which payments ($430,000 in the
aggregate) shall be deducted from the Difference Payment owed. In the event that
the Difference Payment owed, pursuant to this Section 1.2(C)(iv)(a) of the
Agreement, is less than $430,000, Karamco shall immediately reimburse Fusion for
such excess. The Company retains the right to advance additional funds in its
sole discretion.
 
2

--------------------------------------------------------------------------------


 
(b) Karamco’s Obligation to reimburse Fusion for any excess shall be secured by
50,387 shares (the “Escrowed Shares”) of Fusion’s common stock owned by Karamco.
Upon execution of this Agreement, Karamco will deliver the Escrowed Shares to
the Escrow Agent until such excess is repaid.


(v) Lock-Up. The unregistered Base Shares issued to Karamco will be subject to a
lock-up for a one year period following the effective date of the IPO (“Lock-Up
Period”). Karamco agrees to execute an agreement to that effect in the form
attached hereto as Exhibit “B” (the “Lock-Up Agreement”). In the event a
significant shareholder (owner of 5% or more of the issued and outstanding
common stock (“Significant Shareholder”)) is allowed to register all or a
portion of his common stock prior to the expiration of the Lock-Up Period,
Karamco will be allowed to register its shares on a pro rata basis (will be
allowed to sell the same % of shares the Significant Shareholder sells). If any
Significant Shareholder shall receive and determine to accept any bona fide
offer from a third party (the "Offeror") to purchase all or substantially all of
such Significant Shareholders' Shares “a "Tag-Along Offer") prior to expiration
of the Lock-Up Period, Karamco shall have the right to participate in such
transaction in the manner set forth in this Section.  The Significant
Shareholders shall, promptly after receipt of a Tag-Along Offer, send a copy
thereof or a summary of the terms of any offer to Karamco.  Karamco shall have
the right to cause the Significant Shareholder(s) to condition his or their sale
of Shares to an Offeror on the sale of all, or a pro-rata amount (equal to the
percentage of the selling Significant Shareholder), of Shares of Karamco to
Offeror (the "Tag-Along Shareholder").  The purchase price and payment terms for
the Shares of the Tag-Along Shareholder shall be the same price per Share and
same payment terms for the Shares as the Significant Shareholders' Shares and as
set forth in the Tag-Along Offer.  Should Karamco choose to participate in a
sale of Shares pursuant to this Section, it shall pay its proportionate share of
any expenses attributable to the sale of Shares hereunder. In the event Karamco
sells any stock prior to expiration of the Lock-Up Period, it shall cause the
purchaser to be bound by the Lock-up Agreement.


(vi) Post Closing Adjustments.  On the date hereof, the Escrow Agent shall
release the Escrow Shares to Karamco. The released shares shall be subject to a
lock -up until February 15, 2007, and Karamco agrees to execute a Lock - Up
Agreement to that effect as a condition of such release.
 
3

--------------------------------------------------------------------------------


 
(vii) Limitation on Sale Following Lock-Up Period. The Lock-Up Agreement will
further provide after the Lock-Up Period sales by the Stockholder shall be
subject to Rule 144. Both parties acknowledge that the holding period for
Karamco’s unregistered shares commences at the time of closing.”
 
4.  REPRESENTATIONS AND WARRANTIES. To induce Karamco to enter into this
Amendment, Fusion hereby certifies, represents and warrants to Karamco that:
 
4.1  Authorization. It is duly authorized to execute and deliver this Amendment
and is and will continue to perform its obligations under the Agreement, as
amended hereby.
 
4.2  No Conflicts. The execution and delivery of this Amendment and the
performance by Fusion of its obligations under the Agreement, as amended hereby,
do not and will not conflict with any provision of law or of the articles of
incorporation or bylaws/articles of organization or operating agreement, as
applicable, of Fusion or of any agreement binding upon Fusion.
 
4.3  Validity and Binding Effect. The Agreement, as amended hereby, is a legal,
valid and binding obligation of Fusion, enforceable against Fusion in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies.
 
5.  GENERAL.
 
5.1  Governing Law; Severability. This Amendment shall be construed in
accordance with and governed by the laws of the State of New York. Wherever
possible each provision of the Agreement and this Amendment shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of the Agreement and this Amendment shall be prohibited by or invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of the Agreement and this Amendment.
 
5.2  Successors and Assigns. This Amendment shall be binding upon Fusion,
Efonica and Karamco and their respective successors and assigns.
 
5.3  Continuing Force and Effect of the Agreement. Except as specifically
modified or amended by the terms of this Amendment, all other terms and
provisions of the Agreement are incorporated by reference herein, and in all
respects, shall continue in full force and effect. Fusion, by execution of this
Amendment, hereby reaffirms, assumes and binds itself to all of the obligations,
duties, rights, covenants, terms and conditions that are contained in the
Agreement
 
4

--------------------------------------------------------------------------------


 
5.4  Expenses. Fusion shall pay all costs and expenses in connection with the
preparation of this Amendment.
 
4.5 Counterparts. This Amendment may be executed in any number of counterparts,
all of which shall constitute one and the same agreement.
 
In Witness Whereof, the parties hereto have executed this Amendment to the Stock
Purchase Agreement as of the date first above written.



  Fusion Telecommunications International, Inc.    By: _______________________  
  Name: _______________     Title:   _______________         Karamco, Inc.   
By: ________________________     Name: ________________      Title:  
________________         Efonica, FZ-LLC   By: ________________________    
Name: ________________       Title:   ________________ 

 
 
5

--------------------------------------------------------------------------------



